PER CURIAM:
Appellants appeal the district court’s order denying their motion for reconsideration of the court’s order granting Appel-lees’ motions to dismiss, granting the remaining Appellee’s motion for judgment on the pleadings, and denying relief on Appellants’ civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. See Howell v. Truck Drivers & Helpers Local Union No. 355, No. 1:07-cv-00989-WDQ (D. Md. Apr. 9, 2008; Jan. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.